United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   October 21, 2004

                                                            Charles R. Fulbruge III
                                                                    Clerk
                            No. 04-10349
                        Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

JAMES PICKRELL,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 4:98-CR-52-ALL-A
                       --------------------

Before JOLLY, JONES, and WIENER, Circuit Judges.

PER CURIAM:*

     James Pickrell appeals the 24-month sentence he received

following the revocation of his supervised release.     He argues

that the sentence, in combination with his original 48-month

sentence, exceeds the 60-month statutory maximum for his

underlying 21 U.S.C. § 841(a) offense.    He further urges that the

sentence following revocation was based on facts not determined

by a jury or admitted by him and thus violates Blakely v.

Washington, 124 S. Ct. 2531 (2004).


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-10349
                                -2-

     Pickrell’s claim fails.   On its face, Blakely has no

application to supervised-release proceedings.   Id. at 2537-43;

see United States v. Marmalejo, 915 F.2d 981, 983 (5th Cir.

1990).   The case does not present a sentencing guidelines issue

and, even if it did, this court has held that Blakely does not

apply to the sentencing guidelines.   See U.S.S.G. Ch. 7, Pt. A,

¶ 1; United States v. Pineiro, 377 F.3d 464, 465-66 (5th Cir.

2004), petition for cert. filed, (U.S. July 14, 2004)

(No. 04-5263).   Finally, contrary to his assertion, Pickrell’s

sentence did not exceed the statutory maximum.   See 18 U.S.C.

§ 3559(a)(4), § 3583(b)(2) and (e)(3); United States v.

Celestine, 905 F.2d 59, 60-61 (5th Cir. 1990).   Accordingly, the

district court’s judgment is AFFIRMED.